Exhibit 10.1

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of June 6, 2019 (this “Amendment
No. 3”), is by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, in its capacity as administrative agent pursuant to the
Credit Agreement (as hereinafter defined) acting for and on behalf of the
parties thereto as lenders (in such capacity, “Administrative Agent”), the
parties to the Credit Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), BOOT BARN, INC., a Delaware corporation (“Boot Barn”),
SHEPLERS, INC., as Kansas corporation (“Sheplers” and together with Boot Barn,
each individually, a “Borrower” and, collectively, “Borrowers”), BOOT BARN
HOLDINGS, INC., a Delaware corporation (“Holdings”) and SHEPLERS HOLDING
CORPORATION,  a Delaware corporation (“Sheplers Holding”, and together with
Holdings, each individually, a “Guarantor” and, collectively, “Guarantors”).

 

W I T N E S S E T H :

 

WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders (or Administrative Agent
on behalf of Lenders) may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Credit Agreement, dated as of
June 29, 2015, by and among Administrative Agent, Lenders, Borrowers and
Guarantors,  as amended by Amendment No. 1 to Credit Agreement, dated as of
January 25, 2017 and Amendment No. 2 to Credit Agreement and Amendment No. 1 to
Collateral Agreement, dated as of May 26, 2017 (as the same now exists and is
amended and supplemented pursuant hereto and may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Credit
Agreement”) and the other Loan Documents;

 

WHEREAS, Borrowers desire to amend certain provisions of the Credit Agreement
and the Collateral Agreement as set forth herein, and Administrative Agent and
Lenders are willing to agree to such amendments on the terms and subject to the
conditions set forth herein; and

 

WHEREAS, by this Amendment No. 3, Administrative Agent, Lenders, Borrowers and
Guarantors desire and intend to evidence such amendments.

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Definitions.

 

Additional Definitions.  The Credit Agreement and the other Loan Documents shall
be deemed and are hereby amended to include, in addition and not in limitation,
the following definitions:

 

“Amendment No. 3” shall mean Amendment No. 3 to Credit Agreement, dated as of
June 6, 2019, by and among Administrative Agent, Lenders, Borrowers and
Guarantors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Credit Party or any of its Subsidiaries or Affiliates
is located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

--------------------------------------------------------------------------------



 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

 

Amendments to Definitions.

 

The definition of “Anti-Corruption Laws” set forth in the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“ ‘Anti-Corruption Laws’ means the FCPA, the U.K. Bribery Act of 2010, as
amended, and all other applicable laws and regulations or ordinances concerning
or relating to bribery, money laundering or corruption in any jurisdiction in
which any Credit Party or any of its Subsidiaries or Affiliates is located or is
doing business.”

 

The definition of “Base Rate” set forth in the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“ ‘Base Rate’ means the greatest of (a) the Federal Funds Rate plus one-half
percent (0.50%), (b) the LIBOR Rate (which rate shall be calculated based upon
an Interest Period of one month and shall be determined on a daily basis), plus
one percentage point, and (c) the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this clause (c) shall
be deemed to be zero).”

 

Clause (i) of the definition of “Eligible Commercial Accounts” set forth in the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“ ‘(i) Accounts with respect to which the account debtor is a Sanctioned Person
or Sanctioned Entity;”

 

The definition of “Federal Funds Rate” set forth in the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“ ‘Federal Funds Rate’ means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such

 

--------------------------------------------------------------------------------



 

transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by it (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).”

 

The definition of “LIBOR Rate” set forth in the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“ ‘LIBOR Rate’ means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Administrative Agent may designate from time to time) as of 11:00
a.m., London time, two Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement
(and, if any such published rate is below zero, then the rate determined
pursuant to this definition shall be deemed to be zero).  Each determination of
the LIBOR Rate shall be made by the Administrative Agent and shall be conclusive
in the absence of manifest error.”

 

The definition of “Maturity Date” set forth in the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“ ‘Maturity Date’ means the earliest to occur of (a) June 6, 2024, or such later
date, to the extent applicable, determined in accordance with Section 2.9,
(b) the date of termination of the entire Revolving Credit Commitment by the
Borrowers pursuant to Section 2.5, (c) the date of termination of the Revolving
Credit Commitment pursuant to Section 10.2(a), and (d) ninety (90) days prior to
the maturity date of the Term Loan Agreement.”

 

The definition of “Revolving Credit Commitment” set forth in the Credit
Agreement is hereby amended by deleting the second to last sentence of such
definition and replacing it with the following:

 

“The aggregate Revolving Credit Commitment of all the Revolving Credit Lenders
on the date of Amendment No. 3 shall be $165,000,000.”

 

The definition of “Sanctioned Person” set forth in the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“ ‘Sanctioned Person’ means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority with jurisdiction over any Credit Party or any of their
respective Subsidiaries or Affiliates, (b) a Person or legal entity that is a
target of Sanctions, (c) any Person operating, organized or resident in a
Sanctioned Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.”

 

--------------------------------------------------------------------------------



 

The definition of “Sanctions” set forth in the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“ ‘Sanctions’ means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
Governmental Authority with jurisdiction over any Credit Party or any of their
respective Subsidiaries or Affiliates.”

 

The definitions of “LIBOR” and “Prime Rate” are each hereby deleted in its
entirety.

 

Interpretation.  For purposes of this Amendment No. 3, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 3.

 

Schedule 1.1(b) to Credit Agreement.  The existing Schedule 1.1(b) to Credit
Agreement (Commitments and Commitment Percentages) is hereby deleted in its
entirety and replaced with the new Schedule 1.1(b) that is attached as Exhibit A
to this Amendment No. 3.

 

Schedule 1.1(c) to Credit Agreement.  The existing Schedule 1.1(c) to Credit
Agreement (Fiscal Years, Fiscal Quarters and Fiscal Months) is hereby deleted in
its entirety and replaced with the new Schedule 1.1(c) that is attached as
Exhibit B to this Amendment No. 3.

 

Accounting Terms.  Section 1.3(a) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

 

“(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing,
(x) for purposes of determining compliance with any covenant (including the
computation of any financial ratio) contained herein, the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded and any
Indebtedness of Holdings and its Subsidiaries subject thereto shall be deemed to
be carried at 100% of the outstanding principal amount thereof unless otherwise
specified herein and (y) to the extent that any change in GAAP after the Closing
Date results in leases which are, or would have been, classified as operating
leases under GAAP as it exists on the Closing Date being classified as capital
leases under GAAP as so revised, such change in classification of leases from
operating leases to capital leases shall be ignored for purposes of determining
compliance with any

 

--------------------------------------------------------------------------------



 

covenant (including the computation of any financial ratio) under this Agreement
and any of the other Loan Documents (provided, any financial statements required
to be delivered hereunder shall be required to be delivered in conformity with
GAAP, applied on a consistent basis, as in effect from time to time together
with a detailed reconciliation between calculations before and after giving
effect to such change in GAAP).”

 

Division; Series.  Article I of the Credit Agreement is hereby amended by adding
the following new Section 1.11 at the end thereof:

 

“SECTION 1.11  Divisions; Series.  For all purposes under the Loan Documents,
if, in connection with any division or plan of division with respect to a
limited liability company under Delaware law (or any comparable event under a
different jurisdiction’s laws) or an allocation of assets to a series of a
limited liability company under Delaware law (or any comparable event under a
different jurisdiction’s laws), (a) any asset, right obligation or liability of
any Person becomes the asset, right obligation or liability of a different
Person, then such transaction shall constitute a “transfer” (as used in the
definition of “Asset Disposition” contained herein) from the original Person to
the subsequent Person, and (b) any new Person comes into existence, such new
Person shall be deemed to have been organized by the holders of its Equity
Interests on the first date of its existence; provided, however, that any Asset
Disposition, permitted pursuant to Sections 8.13, 9.4 and 9.5 shall also be
permitted as a result of (x) a division of an LLC or (y) an allocation of assets
to a series of a limited liability company, each as referred to in Section 1.11,
to the extent such Asset Disposition is otherwise permitted pursuant to such
Sections.

 

Letter of Credit Fee.  Section 3.1(l)(i) of the Credit Agreement is hereby
amended by deleting the reference therein to “due and payable on the first day”
and replacing it with “due and payable on the first Business Day”.

 

Increase in Commitments.  Section 5.13(a)(i)(iii) of the Credit Agreement is
hereby amended by deleting the reference to “$150,000,000” contained therein and
replacing it with “$180,000,000”.

 

Effect of Benchmark Transition Event.  Article V of the Credit Agreement is
hereby amended by adding a new Section 5.16 to the end thereof as follows:

 

“SECTION 5.16 Effect of Benchmark Transition Event.

 

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Agent and Administrative Borrower may
amend this Agreement to replace the LIBOR Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after Agent has provided
notice to all Lenders of such proposed amendment so long as Agent has not
received, by such time, written notice of objection to such amendment from the
Required Lenders. No replacement of the LIBOR Rate with a Benchmark Replacement
pursuant to this Section 5.16 will occur prior to the applicable Benchmark
Transition Start Date.

 

(b) Benchmark Replacement Conforming Changes. In connection with a Benchmark
Replacement, Agent shall have the right to make Benchmark Replacement

 

--------------------------------------------------------------------------------



 

Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any Benchmark Replacement
Conforming Changes will become effective without any further action or the
consent of any other party to this Agreement.

 

(c) Notices; Standards for Decisions and Determinations. Agent will promptly
notify Administrative Borrower and Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Agent or Lenders pursuant to this Section 5.16, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 5.16.

 

(d) Benchmark Unavailability Period. Upon Administrative Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, Administrative
Borrower may, upon notice to Agent not less than twenty-four (24) hours prior to
the date that such LIBOR Rate Loan is to be made or converted or continued,
revoke any request for a borrowing of a LIBOR Rate Loan or, conversion to or
continuation of a LIBOR Rate Loan to be made, converted or continued during any
Benchmark Unavailability Period, provided, that, in the event that
Administrative Borrower does not revoke such request or does not revoke such
request in the time or manner required, any such request shall be deemed to be a
request for a borrowing of, or conversion to, a Base Rate Loan. During any
Benchmark Unavailability Period, the component of Base Rate based upon the LIBOR
Rate will not be used in any determination of the Base Rate.

 

(e) Certain Defined Terms. As used in this Section 5.16:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by Agent and Administrative Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBOR Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided, that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by Agent and Administrative Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or

 

--------------------------------------------------------------------------------



 

(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational amendments to any Loan
Document (including amendments to the definition of “Base Rate,” the definition
of “Interest Period,” timing and frequency of determining rates and making
payments of interest and other administrative matters) that Agent determines are
appropriate or desirable to reflect the use of such Benchmark Replacement and to
permit the administration thereof by Agent in accordance with its practices and
procedures.

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

 

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

 

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

 

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that is providing the LIBOR Rate;

 

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or

 

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of

 

--------------------------------------------------------------------------------



 

such public statement or publication of information (or if the expected date of
such prospective event is less than ninety (90) days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date specified by Agent by notice to
Administrative Borrower and Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate,
the period (a) beginning at the time that such Benchmark Replacement Date has
occurred if, at such time, no Benchmark Replacement has replaced the LIBOR Rate
for all purposes hereunder in accordance with Section 5.16 and (b) ending at the
time that a Benchmark Replacement has replaced the LIBOR Rate for all purposes
hereunder pursuant to this Section 5.16.

 

“Early Opt-in Election” means the election by Agent, at its option, to seek an
amendment to this Agreement to use a new benchmark interest rate to replace the
LIBOR Rate based on a determination by Agent that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include terms
similar to the terms of this Section 5.16 are being executed or amended, as
applicable, to use a new benchmark interest rate to replace the LIBOR Rate or
such other events or conditions as Agent may determine.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.”

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.  Section 7.20
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“SECTION 7.20 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
Laws.  No Credit Party or any of its Subsidiaries is in violation of any
Sanctions.  No Credit Party nor any of its Subsidiaries nor, to the knowledge of
such Credit Party, any director, officer, employee, agent or Affiliate of such
Credit Party or such Subsidiary (a) is a Sanctioned Person or a Sanctioned
Entity, (b) has any assets located in Sanctioned Entities, or (c) derives
revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  Each of the Credit Parties and its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws.  Each of the Credit Parties and its Subsidiaries, and to the knowledge of
each such Credit Party, each director, officer, employee, agent and Affiliate of
each such Credit Party and each such Subsidiary, is in compliance (i) with all
Sanctions, and (ii) in all material respects, with all Anti-Corruption Laws,
Anti-Money Laundering Laws and state laws relating to “know your customer”.  No
proceeds of any Loan made or Letter of Credit issued hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti-Corruption Law
or Anti-Money Laundering Law by any Person (including any Bank Product Provider,
Lender or other Person party to the Loan

 

--------------------------------------------------------------------------------



 

Documents or any agreement entered into in connection with Bank Products).”

 

Patriot Act.  Article VII of the Credit Agreement is hereby amended by adding a
new Section 7.27 to the end thereof as follows:

 

“SECTION 7.27 Patriot Act.  To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot
Act”).”

 

Additional Domestic Subsidiaries.  Section 8.13(a) of the Credit Agreement is
hereby amended by adding the following after the reference to “Promptly after
the creation or acquisition of any Domestic Subsidiary (other than an Excluded
Subsidiary)”:  “or after the division of any Subsidiary that is a Delaware
limited liability company in accordance with the terms of this Agreement”.

 

Use of Proceeds.  Section 8.14(b) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

 

“(b) No Borrower will request any Extension of Credit, and no Borrower shall
use, directly or, to such Borrower’s knowledge after due care and inquiry,
indirectly, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, directly or, to such
Subsidiary’s knowledge after due care and inquiry, indirectly, the proceeds of
any Extension of Credit (i) to make any payments to a Sanctioned Entity or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person, or in any other manner that would result in a violation of
Sanctions by any Person, or (ii) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Sanctions, Anti-Corruption Laws or
Anti-Money Laundering Laws.”

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.  Section 8.15
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“SECTION 8.15 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
Laws.  Each Credit Party will, and will cause each of its Subsidiaries to comply
(i) with all applicable Sanctions, and (ii) in all material respects, with all
applicable Anti-Corruption Laws and Anti-Money Laundering Laws.  Each of the
Credit Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Credit Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.”

 

Fundamental Changes.  The lead-in paragraph to Section 9.4 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

“SECTION 9.4.  Fundamental Changes.  Merge, consolidate or enter into any
similar combination with, or subject to Section 1.11, permit a division of any
limited

 

--------------------------------------------------------------------------------



 

liability company, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person (and any division of a limited liability company will be
deemed to be an Asset Disposition for purposes of this Section 9.4 and
Section 9.5) or liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution) except:”

 

Patriot Act; Due Diligence.  Section 12.18 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“SECTION 12.18 Patriot Act; Due Diligence.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Credit Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Patriot Act. 
In addition, Administrative Agent and each Lender shall have the right to
periodically conduct due diligence on all Credit Parties, their senior
management and key principals and legal and beneficial owners.  Each Credit
Party agrees to cooperate in respect of the conduct of such due diligence and
further agrees that the reasonable costs and charges for any such due diligence
by Administrative Agent shall constitute Secured Party Expenses hereunder and be
for the account of Borrowers.”

 

Amendment Fee.  In consideration of the amendments set forth herein, Borrowers
shall on the date hereof, pay to Administrative Agent, for the account of
Lenders, or Administrative Agent, at its option, may charge the loan account of
Borrowers maintained by Administrative Agent, an amendment fee in the amount of
$161,250, which fee is fully earned and payable as of the date hereof and shall
constitute part of the Obligations.

 

Representations and Warranties.  Each Borrower and each Guarantor represents and
warrants with and to Administrative Agent and Lenders as follows, which
representations and warranties shall survive the execution and delivery hereof:

 

no Default or Event of Default has occurred and is continuing as of the date of
this Amendment No. 3;

 

this Amendment No. 3 and each other agreement to be executed and delivered by
Borrowers and Guarantors in connection herewith (collectively, together with
this Amendment No. 3, the “Amendment Documents”) has been duly executed and
delivered and authorized by all necessary corporate action on the part of each
Borrower and each Guarantor which is a party hereto, and the agreements and
obligations of each Borrower and each Guarantor contained herein and therein
constitute legal, valid and binding obligations of each Borrower and each
Guarantor, enforceable against each Borrower and each Guarantor in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the availability of equitable remedies;

 

the execution, delivery and performance of each Amendment Document i) are all
within each Borrower’s and each Guarantor’s corporate powers, ii) do not violate
any Applicable Law relating to any Credit Party or any Subsidiary thereof where
such violation could reasonably be expected to have a Material Adverse Effect,
(iii) do not contravene the terms of any Borrower’s or any Guarantor’s
certificate or articles of incorporation of formation, by laws or other
organizational documentation, and (iv) do not conflict with, result in a breach
of or cause a default under any Material Contract to which any

 

--------------------------------------------------------------------------------



 

Borrower or any Guarantor is a party which could reasonably be expected to have
a Material Adverse Effect; and

 

all of the representations and warranties set forth in the Credit Agreement and
the other Loan Documents, each as amended hereby, are true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date hereof, as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date.

 

Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent:

 

Administrative Agent shall have received counterparts of this Amendment No. 3,
duly authorized, executed and delivered by Borrowers, Guarantors and the
Lenders;

 

Administrative Agent shall have received, in form and substance satisfactory to
it, an executed copy of the Consent to, Reaffirmation of and First Amendment to
Intercreditor Agreement, duly authorized, executed and delivered by Term Loan
Agent, Term Loan Lenders, Borrowers and Guarantors;

 

Administrative Agent shall have received, in form and substance satisfactory to
it, an executed copy of the amendment to the Term Loan Agreement, duly
authorized, executed and delivered by Term Loan Agent, Term Loan Lenders,
Borrowers and Guarantors;

 

Administrative Agent shall have received in immediately available funds (or
Administrative Agent has charged the loan account of Borrowers) the full amount
of the fee referred to in Section 16 hereof;

 

Administrative Agent shall have received internal Flood Disaster Prevention Act
approval; and

 

no Default or Event of Default shall have occurred and be continuing, as of the
date of this Amendment No. 3.

 

Effect of this Amendment.  Except as expressly set forth herein, no other
amendments, consents, changes or modifications to the Loan Documents are
intended or implied, and in all other respects the Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof and Borrower shall not be entitled to any other or further
amendment by virtue of the provisions of this Amendment No. 3 or with respect to
the subject matter of this Amendment No. 3.  To the extent of conflict between
the terms of this Amendment No. 3 and the other Loan Documents, the terms of
this Amendment No. 3 shall control.  The Credit Agreement and this Amendment
No. 3 shall be read and construed as one agreement.

 

Governing Law.  The validity, interpretation and enforcement of this Amendment
No. 3 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

 

Binding Effect.  This Amendment No. 3 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns permitted pursuant to Section 12.9 of the

 

--------------------------------------------------------------------------------



 

Credit Agreement.

 

Entire Agreement.  This Amendment No. 3 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

 

Headings.  The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 3.

 

Counterparts.  This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission (including by pdf e-mail transmission) shall have the same force
and effect as delivery of an original executed counterpart of this Amendment
No. 3.  Any party delivering an executed counterpart of this Amendment No. 3 by
telefacsimile or other electronic method of transmission (including by pdf
e-mail transmission) shall also deliver an original executed counterpart of this
Amendment No. 3, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 3.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

 

 

 

 

 

 

By:

/s/ Peter Foley

 

 

Name:

Peter Foley

 

 

Title:

Director

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Jason Beyerlein

 

 

Name:

Jason Beyerlein

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

BORROWERS

 

 

 

 

 

 

BOOT BARN, INC.

 

 

 

 

 

 

By:

/s/ Greg Hackman

 

 

Name:

Greg Hackman

 

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

 

SHEPLERS, INC.

 

 

 

 

 

 

By:

/s/ Greg Hackman

 

 

Name:

Greg Hackman

 

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

BOOT BARN HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Greg Hackman

 

 

Name:

Greg Hackman

 

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

 

SHEPLERS HOLDING CORPORATION

 

 

 

 

 

 

By:

/s/ Greg Hackman

 

 

Name:

Greg Hackman

 

 

Title:

Chief Financial Officer and Secretary

 

[Signature Page to Amendment No. 3 (Boot Barn)]

 

--------------------------------------------------------------------------------



 

Exhibit A to

Amendment No. 3 to Credit Agreement

 

See attached

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(b)

 

COMMITMENTS AND COMMITMENT PERCENTAGES

 

Lender

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

Wells Fargo Bank, National Association

 

$

118,800,000

 

72

%

JP Morgan Chase Bank, N.A.

 

$

46,200,000

 

28

%

 

 

 

 

 

 

Total

 

$

165,000,000

 

100

%

 

--------------------------------------------------------------------------------



 

Exhibit B to

Amendment No. 3 to Credit Agreement

 

See attached

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(c)

 

Fiscal Quarter and Fiscal Year End Dates

 

 

 

FY-16

 

FY-17

 

FY-18

 

FY-19

 

FY-20

 

FY-21

 

FY-22

 

FY-23

 

FY-24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1st Quarter

 

6/27/2015

 

6/25/2016

 

7/1/2017

 

6/30/2018

 

6/29/2019

 

6/27/2020

 

6/26/2021

 

6/25/2022

 

7/1/2023

2nd Quarter

 

9/26/2015

 

9/24/2016

 

9/30/2017

 

9/29/2018

 

9/28/2019

 

9/26/2020

 

9/25/2021

 

9/24/2022

 

9/30/2023

3rd Quarter

 

12/26/2015

 

12/24/2016

 

12/30/2017

 

12/29/2018

 

12/28/2019

 

12/26/2020

 

12/25/2021

 

12/24/2022

 

12/30/2023

4th Quarter

 

3/26/2016

 

4/1/2017

 

3/31/2018

 

3/30/2019

 

3/28/2020

 

3/27/2021

 

3/26/2022

 

4/1/2023

 

3/30/2024

 

Fiscal Month End Dates

 

 

 

FY-16

 

FY-17

 

FY-18

 

FY-19

 

FY-20

 

FY-21

 

FY-22

 

FY-23

 

FY-24

Apr

 

4/25/2015

 

4/23/2016

 

4/29/2017

 

4/28/2018

 

4/27/2019

 

4/25/2020

 

4/24/2021

 

4/23/2022

 

4/29/2023

May

 

5/23/2015

 

5/21/2016

 

5/27/2017

 

5/26/2018

 

5/25/2019

 

5/23/2020

 

5/22/2021

 

5/21/2022

 

5/27/2023

Jun

 

6/27/2015

 

6/25/2016

 

7/1/2017

 

6/30/2018

 

6/29/2019

 

6/27/2020

 

6/26/2021

 

6/25/2022

 

7/1/2023

Jul

 

7/25/2015

 

7/23/2016

 

7/29/2017

 

7/28/2018

 

7/27/2019

 

7/25/2020

 

7/24/2021

 

7/23/2022

 

7/29/2023

Aug

 

8/22/2015

 

8/20/2016

 

8/26/2017

 

8/25/2018

 

8/24/2019

 

8/22/2020

 

8/21/2021

 

8/20/2022

 

8/26/2023

Sep

 

9/26/2015

 

9/24/2016

 

9/30/2017

 

9/29/2018

 

9/28/2019

 

9/26/2020

 

9/25/2021

 

9/24/2022

 

9/30/2023

Oct

 

10/24/2015

 

10/22/2016

 

10/28/2017

 

10/27/2018

 

10/26/2019

 

10/24/2020

 

10/23/2021

 

10/22/2022

 

10/28/2023

Nov

 

11/21/2015

 

11/19/2016

 

11/25/2017

 

11/24/2018

 

11/23/2019

 

11/21/2020

 

11/20/2021

 

11/19/2022

 

11/25/2023

Dec

 

12/26/2015

 

12/24/2016

 

12/30/2017

 

12/29/2018

 

12/28/2019

 

12/26/2020

 

12/25/2021

 

12/24/2022

 

12/30/2023

Jan

 

1/23/2016

 

1/21/2017

 

1/27/2018

 

1/26/2019

 

1/25/2020

 

1/23/2021

 

1/22/2022

 

1/21/2023

 

1/27/2024

Feb

 

2/20/2016

 

2/18/2017

 

2/24/2018

 

2/23/2019

 

2/22/2020

 

2/20/2021

 

2/19/2022

 

2/18/2023

 

2/24/2024

Mar

 

3/26/2016

 

4/1/2017

 

3/31/2018

 

3/30/2019

 

3/28/2020

 

3/27/2021

 

3/26/2022

 

4/1/2023

 

3/30/2024

 

--------------------------------------------------------------------------------